Lumpkin, P. J.
1. The Supreme Court has no authority to “decide any question unless it is made by a special assignment of error in the bill of exceptions.” Civil Code, $ 5584.
2. A bill of exceptions which, after setting forth a judgment rendered by the presiding judge in a case submitted to him for decision without a jury, merely adds : “To which decision of the court the defendant excepted, and now excepts and assigns the same as error,” does not contain a special assignment of error, and consequently does not present any question which this court can lawfully consider. Fidelity & Deposit Co. v. Anderson, 102 Ga. 551, and cases cited ; Henslee v. Henslee, 102 Ga. 554 ; Peavy v. Atkinson, 108 Ga. 167; Kimball v. Williams, 108 Ga. 812; Wheeler v. Worley, 110 Ga. 513; Warren v. Oliver, ante, 808.

Writ of error dismissed.


All the Justices concurring.

Practice in the Supreme Court.
Hunt & Merritt and J. A. Harley, for plaintiff in error.
W. H. Burwell, L. C. Culver, and R. H. Leivis, contra.